Citation Nr: 1340696	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  05-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right knee disability, to include arthritis. 

4. Entitlement to a rating in excess of 10 percent for residuals of laceration of right side of right lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

After the RO issued the Statement of the Case, the Veteran submitted a letter from his chiropractor regarding these claims dated in September 2012.  The Veteran waived RO jurisdiction of this letter and the Board finds no prejudice will result in proceeding with appellate review of the claims.

In August 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for a right knee disability, and entitlement to a rating in excess of 10 percent for residuals of laceration of right side of lower leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a May 1978 rating decision, the RO denied entitlement to service connection for a low back disorder.  The Veteran did not perfect an appeal of that decision.

2. Evidence received since the May 1978 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1978 RO rating decision which denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.104(a); 20.1103 (2013).

2. Subsequent to the May 1978 RO rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for a low back disorder. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist for this claim, such error was harmless and will not be further discussed.

The Veteran filed a claim in December 1974 for service connection for a low back disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The RO denied service connection for a back disability in May 1978.  The RO noted that the Veteran's service treatment records were absent of any diagnosis or treatment of a back condition, and the evidence did not demonstrate a back problem until 1976, 11 years after he was discharged from service.  The service treatment records did include hospital admission records from June 1963 for a laceration to the Veteran's right leg sustained when he fell through a window, residuals of which he was later service-connected for.  Apparently treating the back claim as a secondary service connection claim, the RO denied the claim, finding "no relationship between the veteran's [service-connected] scars of his right thigh and leg and the veteran's possible herniation of nucleus pulpos."  

The Veteran did not appeal this decision and it became final in May 1979.  

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a low back disorder and that the evidence is otherwise sufficient to award service connection for this disability.  The RO declined to reopen the Veteran's claim for service connection, as reflected in the May 2005 Statement of the Case.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

In statements submitted in support of his claim, the Veteran reiterated his belief that service connection is warranted for his low back disorder.  In a March 2004 statement, he reported having chronic low back pain since the accident in service that resulted in the laceration of his right leg.  Additionally, he submitted a letter from L.S., a doctor of chiropractic, dated in August 2013, indicating that the Veteran has a "constant dull ache in his lower back and sometimes presents with acute exacerbations which can be very debilitating."  She noted that his "current symptomatology and orthopedic testing do correlate to degenerative disc disease and or arthritis" and it is her "medical opinion that the aforementioned conditions were more likely than not directly resultant of the initial active duty injury."  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a low back.  The new evidence, in part, consists of the Veteran's statement that his back disorder is related to his injury in service in conjunction with the private chiropractor's statement linking his current condition to the in-service injury.  This evidence is clearly new as it was not previously of record and not previously considered.  It is also material, in that it constitutes medical and competent lay evidence as to whether the Veteran's current low back condition is related to the accident during military service, evidence which was not of record at the time of the May 1978 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.

While the claim for a low back disorder is reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's service connection claim for a low back disorder does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claim, by conducting appropriate development efforts.

As noted above, the Veteran claims that his current low back disorder is related to his military service.  According to the Veteran, the onset of his claimed condition was after the documented in-service accident.  The Veteran asserts that has experienced a continued low back symptoms, such as pain, since his separation from active duty; and this is supported by the chiropractor's August 2013 opinion.

Regarding the Veteran's claim for service connection for a right knee disability, the medical evidence of record includes a November 2004 diagnosis of degenerative joint disease in the Veteran's right knee.  The chiropractor also attributed this pain to the Veteran's in-service injury.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Therefore, an examination is required before the Board can decide these issues.

Finally, in connection with his claim for an increased rating for his service-connected residuals of right leg laceration, the Veteran claimed during the August 2013 Video Conference hearing that his scar was approximately 8 inches total and "always tender."  His last VA examination was in November 2004, during which the physician found that the Veteran had a "5-inch V-shaped scar" that had no "tenderness to palpation of the scar."  Based on the various procedural delays of this case and the discrepancies between the examiner's impressions of the laceration residuals in 2004 and the Veteran's recent description of his scars, a new examination is required to assess the current level of disability based on the Veteran's residuals of the right leg laceration.   
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims folder any outstanding VA treatment records, including those from Chillicothe, Ohio VA, from November 2004 to present.  If such records are unavailable, the claims file should be clearly documented to that effect.  

2.  After any treatment records are acquired, arrange for the Veteran to attend an appropriate VA examination for the purposes of determining the nature and etiology of any current low back and/or right knee disabilities.  

The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed, including review of the Veteran's service treatment records.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of back and knee pain, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.

The examiner is directed to respond to the following questions regarding the Veteran's low back and right knee claims:

a) What are the current diagnoses, if any, related to the Veteran's back and knee complaints? 

b) Is it as least as likely as not (i.e., at least a 50 percent probability) that any diagnosed low back and/or right knee impairment is/are etiologically related to in-service injury, or otherwise incurred in or as a result of service. Why or why not?

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Note: The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

3.  The RO shall also schedule the Veteran for a VA skin and/or muscle examination, as deemed appropriate to evaluate the current severity of his service-connected residuals of right leg laceration.  The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner shall provide a report indicating whether or not the Veteran's post surgical scars deep and nonlinear, or whether they are unstable or painful on examination.  A deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The examiner should report the total area of the body, reported in square inches or square centimeters, affected by the scars.  The examiner should also indicate whether the scars cause pain or limitation of the area where they are located.  If there is muscle involvement or damage, assure that the appropriate examination is conducted to evaluate such residuals.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


